Citation Nr: 1715941	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  15-00 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for chronic leukemia (polycythemia vera), as secondary to exposure to contaminated water at Camp Lejeune, North Carolina.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1959 to Juy 1963, to include being stationed at Camp Lejeune, North Carolina, from December 1959 to July 1961.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a May 2014 rating decision by the White River Junction, Vermont Department of Veterans' Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served on active duty at Camp Lejeune in 1964, and is presumed to have been exposed to contaminated drinking water.

2.  The Veteran's current leukemia was not manifested during his active military service, or to a compensable degree within one year following his discharge, and is not shown to be related to an injury, disease, or event in service to include exposure to contaminated drinking water at Camp Lejeune.


CONCLUSION OF LAW

Service connection for leukemia is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in May 2013.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication of the January 2015 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with an adequate examination and obtained adequate opinions concerning the Veteran's claimed disability, to include an adequate opinion regarding exposure to contaminated water while stationed at Camp Lejeune.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection - Generally 

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Where a veteran served 90 days or more of continuous, active service and a listed chronic disease (to include leukemia), becomes manifest to a degree of 10 percent within a specified period of time following separation (one year for arthritis) such disease shall be presumed to be service connected even though there is no evidence of the disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service. This may be accomplished by affirmatively showing inception during service. 38 C.F.R. § 3.303 (a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptoms is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (b). 

Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303 (d). 

Thus, in order to prevail on the issue of service connection, there must be evidence of: a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the disease or injury in service and the present disability. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See Veterans Benefits Administration (VBA) Fast Letter 11-03 (last updated January 28, 2013). In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems. See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences' National Research Council's (NRC) report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.") Until scientific evidence shows otherwise, it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987. Id. at p. 6. Fourteen diseases have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune. These fourteen diseases are: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects. 

To date no definitive scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service. Many unanswered questions remain regarding the levels of water contamination at various base locations, the amount and type of exposure experienced by any given veteran who served there, and the scientific probability that a veteran's particular claimed disease resulted from the service at Camp Lejeune rather than from some other source. As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection - Chronic Leukemia (polycythemia vera)

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends his currently diagnosed leukemia is attributable to his exposure to contaminated water at Camp Lejeune, North Carolina.  Although the Veteran does not contest the late onset nature of his leukemia, decades after his active service, he has consistently asserted that his current condition was due to exposure to contaminated water when he was stationed at Camp Lejeune.  The Board finds that Veteran's military record does indicate that the Veteran was in fact stationed at Camp Lejeune for more than a year, between 1959 and 1961, as such exposure to contaminated water is conceded.  However, a review of the competent medical record, to include a VA medical examination conducted by a subject matter expert on diseases related to contaminated water exposure at Camp Lejeune, reveals no etiological relationship between the Veteran's current disability and his service.  Therefore, with the preponderance of evidence against the finding that the Veteran's current leukemia is due to any incident of his active service, the Board finds that the Veteran's claim for service connection must be denied. 

The Veteran's service personnel records show that he was a member of the United States Marine Corps and served at Camp Lejeune from between 1959 and 1961.  His service treatment records (STRs) do not show any complaints, treatment, or diagnosis referable to chronic leukemia or related diseases.  Likewise, post-service treatment records show no evidence of a diagnosis or symptoms of leukemia after service until decades later in 2012, when he was diagnosed with polycythemia vera.  Prior to the 2012 diagnosis, the Veteran's record had been silent on any symptoms or formal finding of leukemia, or related conditions.  
It is not in dispute that the Veteran suffers from a current disability of polycythemia vera.  Such disability has been clearing demonstrated by the treatment record, and has been diagnosed by VA professionals.  Similarly, an in-service incurrence/injury has been established by the evidence of record.  While there is nothing of record to demonstrate that the Veteran suffered from, or were diagnosed with, leukemia while on active service, his exposure to contaminated waters during he was stationed at Camp Lejeune is conceded, and thus establishing the requisite in-service element for service connection.  

Now turning to the third and final element of service connection, also known at the nexus element, which requires establishing an etiological connection between the Veteran's current disability and his identified in-service incident/injury.  As noted above, there are several ways in which the Veteran may establish a nexus between his disability and his service, both directly, as well as through establishing a continuity of symptomatology from his service; the Board will address these in turn.  

With regards to direct service connection, the Board finds that the preponderance of evidence remains against the finding that the Veteran's current leukemia is related to his service, to include his exposure to contaminated water.  Indeed, the Veteran has noted no other incident of his service, and has only identified his exposure while stationed at Camp Lejeune, North Carolina, as the root cause for his current diagnosis.  To this end, however, as noted above, conceding exposure to contaminated water at Camp Lejeune does not constitute an automatic, or presumptive, entitlement to service connection, even for those diseases identified by official VA guidance for such matter.  For these listed diseases, which includes leukemia, evidence of a medically established nexus must still be demonstrated for service connection to attach.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences' National Research Council's (NRC) report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.")

Here, the Board finds that the competent medical evidence does not demonstrate that the Veteran's current disability is etiologically related to the Veteran's exposure to contaminated waters at Camp Lejeune.  In an April 2014 VA examination opinion, a VA examiner, after a thorough review of the Veteran's claims file and medical history opined that there was no medical evidence that the Veteran's polycythemia vera was etiologically related to solvent exposure, or contaminated water exposure presumed at Camp Lejeune.  The examiner, who is noted as a subject matter expert on issues related to contaminated water exposure at Camp Lejeune, noted that there has been no clear medical evidence linking such exposure to the chemical in the contaminated waters and polycythemia vera. To this end, the examiner noted a review of relevant medical literature (citing two particular source), stating that there was no association between the Veteran's condition and environmental conditions, to include contaminated water, and that the key risk factor to such a mutation was age.  Finally, the examiner noted that regardless, the Veteran's exposure of a little over a year, with low levels of exposures in the water, would not be sufficient to have caused harm.  It was ultimately pointed out that when the Veteran's was diagnosed with his disability, the Veteran was of the 'typical' age for such a disease to manifest. 

The Board finds that examiner's conclusion and rationale to be exceptionally probative in establishing a lack of etiological connection between the Veteran's service and his current disability.  Such probative weight is not only assigned in light of the VA examiner's expertise on the subject matter, but also the examiner's thorough rationale based on medical literature and studies.  Furthermore, the Board notes that a review of the claims file reveals no competent medical evidence to the contrary that establishes or even alludes to an etiological connection between contaminated water and the Veteran's condition; indeed, the Veteran has not presented any medical opinions contrary to the VA medical opinion of record. 

The Board acknowledges the Veteran's lay assertions regarding the cause of his polycythemia vera.  However, the issue of whether there is a causal connection between his current condition and his military service (or complaints therein) is a medical question that requires medical expertise.  It is neither argued nor shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the question of service connection.  Therefore, to the extent his statements are offered as proof of a relationship between a current disability and his period of service (including exposure to contaminated water therein), the statements cannot be considered competent evidence favorable to the claim, and as such cannot be assigned any significant probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Board must find the preponderance of evidence is against the finding that the Veteran's claimed condition is related to any aspect of his service, and the Veteran's claim on a direct basis must be denied.
  
However, inquiry with regards to service connection does not end there, as the Veteran's condition, constitutes chronic leukemia, which is among the chronic conditions/disease listed under 38 C.F.R. § 3.309 (b), in which can be service connected presumptively, and by showing continuity of symptomology.  A review of the medical treatment records, during and post service, however, does not show any affirmative evidence that such condition manifested during service, or immediately (within one year) after service.  The record is silent, to include any contentions from the Veteran himself, that he suffered from any symptoms or manifestations of his current condition in contention herein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Therefore, as there is no evidence of any continuity of symptoms since or directly after his active military service, continuity of symptomology cannot be established.  Likewise, service connection cannot be granted on a presumptive basis, as there is no evidence that Veteran's condition rose to a compensable degree within a year after separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In view of the foregoing, as the competent evidence does not establish that the Veteran's chronic leukemia was incurred in or aggravated during, or is otherwise related to, his active military service, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107 (b).







ORDER 

The appeal seeking service connection for chronic leukemia, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina, is denied.




_________________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals





